Citation Nr: 1728722	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a low back disability, including secondary to right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2006 and February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The Board has remanded this matter for additional development on multiple occasions, most recently on February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for right ankle and low back disabilities.  He contends that he injured his right ankle while carrying ship's supplies in late 1958.  He claims that he tore ligaments and tendons in his right ankle and was placed in a cast for 6 to 8 weeks.  He further contends that his right ankle disability caused or aggravated his low back disability.

Pursuant to the Board's request, a Veterans Health Administration (VHA) medical opinion was obtained in March 2017.  In April 2017, the Veteran indicated that he did not waive AOJ consideration of this evidence and requested that his case be remanded to the AOJ for consideration of this new evidence in the first instance.

Given the passage of time, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As the claim for service connection for a back condition is intertwined with the claim for service connection for the right ankle condition, the back claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all medical care providers who have treated him during the course of this appeal for his right ankle and low back disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions   taken above, the claims on appeal must be adjudicated, including consideration of all new evidence obtained since the May 2016 Supplemental Statement of the Case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After providing an adequate opportunity to respond,    the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




